DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/16/2022. As directed by the amendment: claim(s) 1, 3, 6, 8, 17, and 19 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plate heat exchanger" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least seventy-five gallons of the filter hot coffee" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (62/301,402 which is detailed in US 2018/0098658 in its entirety) in view of Stahl et al (US 20110014339), further in view of Wilkinson et al (US 4,653,388).
	Regarding claim 1, Angell discloses a system comprising: 
a brewing tank (Fig. 5 #302 brewing chamber) configured to receive coffee grounds and water, the coffee grounds mixed with the water at an elevated temperature to brew hot coffee in the brewing tank (Fig. 5 #302 brewing chamber); 
one or more filters (Fig. 5 #304 filter component) configured to filter the hot coffee to remove at least some of the coffee grounds from the hot coffee to form filtered hot coffee; 
a heat exchanger (Fig. 5 #330 chiller).
However, Angell does not disclose a plate heat exchanger having separate channels in which one or more of water or glycol is pumped, the plate heat exchanger configured to rapidly cool the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee; and one or more conduits fluidly coupling the brewing tank with the one or more filters and fluidly coupling the one or more filters with the plate heat exchanger such that the one or more filters are downstream from the brewing tank and the plate heat exchanger is downstream of the one or more filters..
	Nonetheless, Wilkinson teaches a plate heat exchanger (Col. 2 lines 58-64 ---"As shown in FIG. 3, kettle discharge line 80 is connected to a cooling unit 81, suitably a known plate heat exchanger made by the Alfa-Laval Company and thence by a line 82 to two or more fermentation maturation tanks 83, 85 of a known cylindro-conical type each having half or all the capacity of the calibration length of 360 gallons (UK) (1,640 liters).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell by incorporating the plate heat exchanger as taught by Wilkinson for the purpose of cooling the brewed beverage. 
	Furthermore, Stahl teaches a heat exchanger (Fig. 1 #14 coffee cooler) configured to rapidly cool the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”); and one or more conduits (Fig. 1 shows pathways for fluid to travel from the brewing unit to the coffee cooler.) fluidly coupling the brewing tank (Fig. 1 #4 brewing unit) and the heat exchanger (Fig. 1 #14 coffee cooler) with the one or more filters and fluidly coupling the one or more filters with the plate heat exchanger such that the one or more filters are downstream from the brewing tank and the plate heat exchanger is downstream of the one or more filters.
Furthermore, cooling the coffee by at least one hundred forty degrees within five minutes to form cooled coffee involves a results effective variable, namely the size of the heat exchanger. Applicant admits in paragraph [0026] that the size of the heat exchanger determines the amount of time required to cool down hot coffee. The size of the heat exchanger which can cool the hot brewed coffee by at least one hundred forty degrees within five minutes is discoverable through routine experimentation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the heat exchanger, since it has been held that where the general conditions of a claim (a heat exchanger which cools hot coffee to approximately 10.degree. C without the disclosure of the time it takes to achieve this temperature) the optimal or workable range (size of the heat exchanger) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the brewing tank (Fig. 5 #302 brewing chamber) is configured to hold the coffee grounds with the hot water at the elevated temperature above room temperature (Examiner considers this limitation to be the intended use of the brewing tank. Applicant does not claim any special material makeup or special configuration for the brewing tank that would make it perform any other way than what is typically known of a brewing tank.)
Regarding claim 3, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 1), and Stahl further teaches wherein the plate heat exchanger1 (Fig. 1 #14 coffee cooler) is configured to rapidly cool the filtered hot coffee to reduce temperature of the filtered hot coffee from at least 180 degrees Fahrenheit to no warmer than forty degrees Fahrenheit ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Wilkinson and Stahl by incorporating the heat exchanger as taught by Stahl for the purpose of cooling heated coffee.
Regarding claim 4, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the one or more filters include a filter body (Fig. 5 #304 filter component) disposed inside the brewing tank (Fig. 5 #302 brewing chamber). 
Regarding claim 5, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 1), and Angell further teaches wherein the one or more filters (Fig. 5 #304 filter component) also include an inline filter disposed in series with the filter body subsequent to the hot coffee being filtered by the filter body in the brewing tank ([0055] lines 1-6 ---"The filter component 304 can be a single or multiple layer filter which is sized and dimensioned to provide a variable or predetermined control. The filter component 304 can be either a fixed form of filter, a selectable form of filter, or a displaceable filter such as might be carried on a pressurizing piston within the chamber 302.”).
Regarding claim 6, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 1), and Angell teaches further comprising a storage tank (Fig. 5 #340 nitrogen infusing device) coupled with the plate heat exchanger2 by the one or more conduits3 in which the cooled coffee is mixed with nitrogen gas.
Regarding claim 17, Angell discloses a system comprising: 
a brewing tank (Fig. 5 #302 brewing chamber) configured to receive coffee grounds and water, the coffee grounds mixed with the water at an elevated temperature to brew hot coffee in the brewing tank (Fig. 5 #302 brewing chamber); and a heat exchanger (Fig. 5 #330 chiller).                                            
However, Angell does not disclose a plate heat exchanger configured to rapidly cool the filtered hot coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes without diluting the hot coffee. 
Nonetheless, Stahl teaches a heat exchanger (Fig. 1 #14 coffee cooler) configured to rapidly cool the filtered hot coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less ([0047] lines 1-4 ---" The device according to the invention and the method according to the invention are advantageously constructed such that freshly brewed, cooled coffee is output with a temperature of approximately 10.degree. C.”).
Furthermore, cooling the coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes to form cooled coffee involves a results effective variable, namely the size of the heat exchanger. Applicant admits in paragraph [0026] that the size of the heat exchanger determines the amount of time required to cool down hot coffee. The size of the heat exchanger which can cool the hot brewed coffee from a temperature of at least 180 degrees Fahrenheit to forty degrees or less within twenty minutes is discoverable through routine experimentation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the heat exchanger used to perform the function of rapidly cooling, since it has been held that where the general conditions of a claim (a heat exchanger which cools hot coffee to approximately 10.degree. C without the disclosure of the time it takes to achieve this temperature) the optimal or workable range (size of the heat exchanger needed to rapidly cool) involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, Wilkinson teaches a plate heat exchanger (Col. 2 lines 58-64 ---"As shown in FIG. 3, kettle discharge line 80 is connected to a cooling unit 81, suitably a known plate heat exchanger made by the Alfa-Laval Company and thence by a line 82 to two or more fermentation maturation tanks 83, 85 of a known cylindro-conical type each having half or all the capacity of the calibration length of 360 gallons (UK) (1,640 liters).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell by incorporating the plate heat exchanger as taught by Wilkinson for the purpose of cooling the brewed beverage. 
Regarding claim 18, Angell in view of Stahl and Wilkinson teaches the system as appears above (see the rejection of claim 17), and Angell teaches further comprising a filter body (Fig. 5 #304 filter component) disposed inside the brewing tank and an inline filter disposed in series with the filter body subsequent to the hot coffee being filtered by the filter body in the brewing tank ([0055] lines 1-6 ---"The filter component 304 can be a single or multiple layer filter which is sized and dimensioned to provide a variable or predetermined control. The filter component 304 can be either a fixed form of filter, a selectable form of filter, or a displaceable filter such as might be carried on a pressurizing piston within the chamber 302.”).
Regarding claim 19, Angell in view of Stahl teaches the system as appears above (see the rejection of claim 17), and Angell and Wilkinson teaches further comprising: a storage tank (Fig. 5 #340 nitrogen infusing device) in which the cooled coffee is mixed with nitrogen gas.
                                    
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (62/301,402 which is detailed in US 2018/0098658 in its entirety) in view of Stahl et al (US 20110014339) and Wilkinson et al (US 4,653,388) as applied to claims 1 and 19, further in view of Gupta et al (US 4,786,519).
Regarding claim 7, Angell in view of Wilkinson and Stahl teaches the system as appears above (see the rejection of claim 6), but does not teach wherein the storage tank includes a carbonating stone.
Nonetheless, Gupta teaches wherein the storage tank (Fig. 1 #17 product container) includes a carbonating stone (Fig. 1 #55 porous lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Stahl and Wilkinson by incorporating the carbonating stone as taught by Gupta for the purpose of infusing the brewed cooled coffee with nitrogen gas.
Regarding claim 20, Angell in view of Stahl and Wilkinson teaches the system as appears above (see the rejection of claim 19), but does not teach wherein the storage tank includes a carbonating stone.
Nonetheless, Gupta teaches wherein the storage tank (Fig. 1 #17 product container) includes a carbonating stone (Fig. 1 #55 porous lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angell in view of Stahl and Wilkinson by incorporating the carbonating stone as taught by Gupta for the purpose of infusing the brewed cooled coffee with nitrogen gas.

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest rapidly cooling the filtered hot coffee with the plate heat exchanger having separate channels in which one or more of water or glycol is pumped to cool the at least seventy- five gallons of the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee.
The closest prior art would be Angell et al (62/301,402 which is detailed in US 2018/0098658 in its entirety). Angell teaches a method comprising: brewing hot coffee at an elevated temperature by mixing coffee grounds with hot water in a brewing tank; filtering the hot coffee to remove at least some of the coffee grounds from the hot coffee to form filtered hot coffee. However, Angell does not teach rapidly cooling the filtered hot coffee with the plate heat exchanger having separate channels in which one or more of water or glycol is pumped to cool the at least seventy-five gallons of the filtered hot coffee without diluting the filtered hot coffee to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee. Furthermore, the disclosure of Angell is not disclosed to be capable of brewing coffee at the scale of at least seventy-five gallons in one process. 


Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-7 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilkinson et al (US 4,653,388).
Applicant argues that the cited prior art does not disclose, teach, or suggest a plate heat exchanger having separate channels in which one or more of water or glycol is pumped to rapidly cool the filtered hot coffee without diluting the filtered hot coffee and configured to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee.
Examiner responds that newly cited reference Wilkinson teaches a plate heat exchanger and the combination of Angell, Wilkinson, and Stahl teaches a plate heat exchanger having separate channels in which one or more of water or glycol is pumped to rapidly cool the filtered hot coffee without diluting the filtered hot coffee and configured to reduce a temperature of the filtered hot coffee by at least one hundred forty degrees within five minutes to form cooled coffee. See the rejection of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plate heat exchanger was incorporated in rejection of claim 1 above. 
        2 The plate heat exchanger was incorporated in rejection of claim 1 above.
        3 The one or more conduits are taught in claim 1 above.